 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he may not discharge other shipping department employeesTheshipping clerk was included in the unit previously found appropriate,and it does not appear that his duties have changed since that timeAs the record does not show that the shipping clerk has any super-visory authority, we shall include him in the unitThe nurseThe record shows that the Employer employs a nursewho administers first aid and otherwise performs the usual duties ofher professionIn conformity with our usual practice, we shallexclude her from the unit ' because of her diverse interestsWe find that the following employees at the Employer's Lafayette,Louisiana, plant, constitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b) of the ActAll production and maintenance employees, including the receivingclerk, the shipping clerk, the production scheduling clerk, the materialcontrols clerk, the time clerks, inventory clerks, stockers, expediters,the utility man, truckdrivers, inspectors, and leadmen, but excludingthe chief inspector, the nurse, office clerical employees, guards, andsupervisors as defined in the Act[Text of Direction of Election omitted from publication.?3 The Battey Department Stores Go,120 NLRB 1239, 1242InternationalHod Carriers,Building and Common Laborers'Union of America,AFL-CIO,Local No. 1445,.and Its AgentJohn HaneyandRoy LumpkinsandFenix & Scisson, Inc.,Party to the Contract.Case No 9-CB--4490January 20, 1900DECISION AND ORDEROn June 29, 1959, Trial Examiner James A Shaw issued his Inter-mediate, Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached heretoThereafter, the Respond-ents filed exceptions and a supporting briefPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers herein to a three-member panel [MembersRodgers, Bean, 'and Fanning]The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered the In-termediate Report, the exceptions and brief, and the entire record in126 NLRB No 34 INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445227the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modificationsand additions.'The complaint alleged that the Respondent's hiring arrangementsand practices violated Section 8(b) (1) (A) and (b) (2) by causingFenix & Scisson, Inc., Party to the Contract (referred to hereafteras the Company), to hire exclusively through the Respondent Localonly employees who are members of or who obtained clearance fromthe Local; that the parties maintained and enforced a collective-bargaining agreement with such illegal conditions; and that, pursuantthereto, the Respondents attempted to cause and did cause the Com-pany to refuse employment to the Charging Party, Roy Lmnpkins,because he was not a member of the Respondent Local.We summarize the facts: In the fall of 1957 the Company obtaineda contract for the construction of underground storage facilities forliquid petroleum gas.The project work did not get under way untilabout May 1958. Before beginning work on the project, CompanyProjectManager Bakke contacted Respondent Local Agent JohnHaney, and arranged a meeting for Company President Scisson. InDecember 1957 the three men met together, and in January 1958Bakke and Haney met again to discuss the labor supply and hiringpolicies.At the first meeting, Company President Scisson asked Haney fora copy of the labor agreement applicable to the industry in the areaand agreed to abide by it. Thereafter, the Company and the Respond-ent Local agreed to an addendum dated April 9, 1958, pertaining towage rates and also reciting that "all other conditions of the Heavy& Highway Agreement shall apply to this job." The written con-tract contained the following pertinent provisions :PART 1.HEAVY CONSTRUCTIONARTICLE I.WHEREAS, the parties desire to stablize employment, pro-mote harmonious relationships and provide a medium wherebythe Employer and Union cooperate each with the other, and forthe purpose of eliminating jurisdictional work stoppages.NOW, THEREFORE, the Employers and the Unions, actingby their duly authorized agents, agree as follows :'We note and correct typographical errors respecting the dates when union and com-pany officials met to discuss hiring policiesThe record shows that the meetings occurredin December 1957 and January 1938.We correct any dates at variance with these in theIntermediate Report.We do not adopt a finding of the Trial Examiner, unnecessary to the ultimatefindingsin the case, that refers to labor conditions in the various States (Intermediate Reportat p. 241). 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDARTICLE II. UNION SHOP(a)The Employer agrees to operate projects under a UnionShop subject to the provisions of the Labor-Management Rela-tions Act of 1947, as amended. In the event the present Labor-Management Relations Act of 1947 is repealed or amended so thata closed shop may be legal, the parties agree to meet forthwith forthe purpose of negotiating with respect to the following provi-sions:The Employer agrees to hire only members of the Unionsent from the Union Office; the Employer shall call the UnionOffice 24 hours in advance for all employees coming under thejurisdiction of the Union.When the Union does not furnish suffi-cient Union men when called for same, the Employer shall havethe right to use any other men available, provided that men so,employed shall be replaced by members of the Union when suchmembers are available.(b)Before construction is begun and during the progress ofthe work the Employer agrees to notify the Business Repre-sentative of the Unions, and said Business Representative mayrecommend employees who are experienced and efficient in the,operations of the machines to be used on the project.(c)When the Business Representative of the Union is unableto recommend a sufficient number of competent employees, the,Employer shall have the right to employ other available em-ployees, provided those persons so employed shall comply withthe provisions of the Labor-Management Relations Act of 1947with regards to Union Membership.ARTICLE III. KEY PERSONNELSince this Agreement is State-wide in scope, the Employershall have the right to take with him from one job to anotherkey personnel and operators of specialized equipment withoutrestriction, subject, of course, to the provisions of Article I andArticle II of Part 1.Thus, article II(b) in particular provides that "before constructionis begun and during the progress of the work" the Employer willnotify the Local business representative of its need for employees andthe latter "may recommend" experienced employees.Significantly,as set out in article II(c), when the business representative is "unableto recommend a sufficient number of competent employees," the em-ployer has "the right to employ other available employees. . . ."Asto skilled employees, referred to in article III, the Employer has theright to take such key personnel from one job to another "withoutrestriction," but that right is "subject, of course," to the provisions ofarticles I and II.According to the credited testimony, the oral agreement that cameout of the parties' meetings was in the same vein : that the Company INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445229would hire unskilled employees through the Respondent Union; and,as to skilled laborers, the Company could secure them from outsidethe area with the understanding that it would clear the men throughthe local.Project Manager Bakke testified that this was the practice.The local supplied the unskilled job applicant with a slip "introduc-ing" him and signed by the business representative.As Bakke ex-plained, "We told [job applicants] . . . we weren't hiring at the job-.site, that we secured them through Mr. Haney's union."Even the.skilled employee, not referred directly by the local but secured by theCompany, was required to obtain the slip from the local introducinghim.This use of the slips was discontinued in August 1958, after thecharges were filed, but the requirement of referral through the localcontinued without this aspect of it.The practice is well illustrated in the case of the Charging Party,Lumpkins, who was denied employment for lack of a local referral.Lumpkins was not a member of the Respondent Local.He was amember of another local affiliated with the same International unionWhen Lumpkins applied to Bakke for a job on May 5 and 7, 1958,Bakke told him that it was necessary to have a referral from LocalAgent Haney. But when Lumpkins asked Haney for a referral onthose dates, as well as on a third occasion about a week later, Haneyrefused, saying that many area men were out of work. And, at first,Haney declined to transfer Lumpkins into the local.On May 13,according to Lumpkins, Haney said he could accept Lumpkins' trans-fer card, but the transfer would be of no use. Lumpkins' transfer intothe local was accomplished sometime later in May, after Lumpkinshad complained to the International.But it was only after Lumpkinsfiled unfair labor practice charges with the Board that Haney tele-phoned Bakke to put Lumpkins to work.1.We find that the Respondents maintained in a discriminatorymanner an exclusive hiring arrangement and practice requiring Fenix& Scisson, Inc., to hire only employees referred directly by the Re-spondent Local or who obtained clearance for hiring from the local.Article II(a) in the written ageement purports to defer operation ofa closed-shop hiring system until it becomes legal.The remainder ofarticle II, however, provides for exclusive hiring through the Union.The record evidence shows that the parties have been following apractice of requiring referral or clearance through the local and giv-ing preference in employment to local members, although such prac-tices are unlawful under Section 8(b) (2) and (1) (A) of the Act.22.We also find, apart from any practice thereunder, that the ex-clusive hiring agreement violated Section 8 (b) (2) and (1) (A) under2 SheetMetalWorkers International Association, Local Union No.99(DohrmannHotel Supply Company),120 NLRB 1366. Accordingly, we do not find it necessary topass upon the legality of article 11(a)per se. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDtheMountain Pacificdoctrine.3Such an agreement, giving a unioncomplete and unfettered control over hiring, tends to encourage unionmembership in violation of the Act. It enables the union to cause theemployer to violate Section 8(a) (3).Cases before us have revealedthat such arrangements operate to give preference to union members.Indeed, we note that fact (without relying on it) in this very case,where the agreement operated in such a way as to favor local membersand so deny Lumpkins a job.Moreover, we hold that the only ex-clusive hiring agreement allowed by statute is one where the partieshave taken certain steps, as enumerated in theMountain Pacificcase(and set out in the Intermediate Report), to disabuse employees of anyfear that the union will prefer members to nonmembers. Such stepswere not taken here.3.We further find, in agreement with the Trial Examiner, that theRespondents violated Section 8(b) (2) and (1) (A) by causing theCompany to withhold employment from the Charging Party, RoyLumpkins, because he was not a member of the Respondent Local andhad no job referral from it.4.Our order requiring reimbursement to Roy Lumpkins for loss ofpay, and to other employees and applicants for employment, of initia-tion fees, dues, and other moneys will be limited to the RespondentUnion.4The Respondent Union's liability for reimbursement shall includethe period beginning 6 months prior to the filing and service of thecharge herein and shall extend to all such moneys thereafter collected.-'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, InternationalHod Carriers, Building and Common Laborers' Union of America,AFL-CIO, Local Union No. 1445, and its agent, John Haney, theiragents, officers, representatives, successors, and assigns, shall :1.Cease and desist from :(a)Maintaining, performing, or enforcing any agreement, under-standing, or practice with Fenix & Scisson, Inc., or any other employerover whom the Board will assert jurisdiction, which requires member-ship in or clearance or referral from the Respondent Union as a con-dition of employment except as authorized in Section 8(a) (3) ofsMountainPacific Chapter of the Associated General Contractors,Inc., et at,119NLRB 883.4 SeeLocal 420, United Association of Journeymen and Apprentices of the Plumbing,etc, AFL (J J. White, Inc ),111 NLRB 1126, 1127-1128.5N.L.R.B. v. BroderickWoodProducts Company,261 F. 2d 548(CA. 10),enfg.118 NLRB 38. INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445231the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b)Causing or attempting to cause Fenix & Scisson, Inc., or anyother employer over whom the Board will assert jurisdiction, to re-fuse employment to Roy Lumpkins or any other applicant for employ-ment because he is not a member of or has not secured clearance orapproval from, the Respondent Union, in violation of Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.(c) In any other manner restraining or coercing employees of,or applicants for employment with, Fenix &, Scisson, Inc., in the exer-cise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse all employees of Fenix & Scisson, Inc., for allmoneys illegally exacted from them in the manner and to the extentset forth in the section of the Intermediate Report entitled "TheRemedy."(b)Make whole Roy Lumpkins for any loss of pay he may havesuffered as the result of the discrimination against him in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all membership, dues, permit,and other records necessary to compute the moneys illegally exactedfrom employees of said Party to the Contract.(d)Post at its offices, copies of the notice attached hereto marked"Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being duly signed by Re-spondent Union's representative and by John Haney, be posted im-mediately upon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Respondent Union to insure that said notices arenot altered, defaced, or covered by any other material.(e)Mail to the Regional Director copies of the notice attachedhereto marked "Appendix," for posting, by Fenix & Scisson, Inc.,Party to the Contract willing, likewise for 60 days, in places whereIIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." "232DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices to employees are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Ninth Region, shall,after being duly signed by the Respondent Union's representativeand John Haney, be forthwith returned to said Regional Directorfor such posting.(f)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps they havetaken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL HOD CARRIERS. BUILDINGAND COMMON LABORERS' UNION OF AMERICA. AFL-CIO, LOCAL No.1445 AND TO ALL EMPLOYEES OF, AND APPLICANTS FOR EMPLOYMENTWITH, FENIX & SCISSON, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT maintain, perform, or enforce any agreement,understanding, or practice with Fenix & Scisson, Inc., or anyother employer over which the Board will assert jurisdiction,which requires membership in or clearance or referral from ourlabor organization as a condition of employment except as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT cause or attempt to cause Fenix & Scisson, Inc.,or any other employer over which the Board will assert jurisdic-tion, to refuse employment to Roy Lumpkins or any other appli-cant for employment because he is not a member of, or has notsecured clearance or approval from, our organization in violationof Section 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL reimburse all employees of Fenix & Scisson, Inc.,for the initiation fees, dues, permit fees, assessments, and othermoneys they were required to pay our Union as the result of theillegal hiring agreements, understanding, and practices with theaforementioned Company. INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445233WE wiLL make whole Roy Lumpkins for any loss of pay suf-fered as a result of the discrimination against him.INTERNATIONALHODCARRIERS, BUILDINGAND COMMONLABORERS'UNION OFAMERICA,AFL-CIO, LOCALNo. 1445,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)JOHNHANEY,AGENT, INTERNATIONALHOD 'CARRIERS, BUILDING AND COMMONLABORERS'UNION OF AMERICA, AFL-CIO, LOCAL No. 1445,Individual.Dated----------------By-------------------------------------(JOHN HANEY)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charges filedby RoyLumpkins,an individual,hereinreferred to as Lumpkins,theGeneral Counsel of the NationalLaborRelationsBoard,herein respectively called the General'Counsel and the Board,by theRegionalDirector of the Ninth Region(Cincinnati, Ohio), issued a complaint and notice ofhearing, dated December 30, 1958, alleging therein that international Hod Carriers,Building and Common Laborers'Union of America,AFL-CIO, Local No. 1445,and its agent,John Haney,herein referred to as either the Respondents,the Union,or Haney, have engaged in unfair labor practices within the meaning of Section8(b) (1) (A)and (2)of the NationalLaborRelations Act, as amended,61 Stat. 136,herein calledthe Act.A copy of thecharges and notice of hearing were duly served upon the RespondentUnion,Haney, Fenix&Scisson, andthe Charging Party, Lumpkins.On or about January 12,1959, the Respondents filed their answer to the com-plaint in which they admitted certain jurisdictional matters, allegedthey were withoutknowledge as to the allegations concerning commerce,and specifically denied thecommission of any of the alleged unfair labor practicesThe complaint alleged in substance that:(1)At all times material herein theRespondent Union and Fenix & Scisson,Inc., herein referred to as Fenix,have main-tained and enforced and are maintaining and enforcing closed-shop preferential hiringconditions of employmentwherebyFenix is caused to and does hire exclusively,through the Respondent Union's hiring hall,only employees who are members of orare approvedby theRespondent Union for employmentby Fenix; (2) at all timesmaterial herein have maintained and enforced and are maintaining and enforcing acollective-bargaining agreement covering the wages,hours, and other conditions ofthe employees of Fenix which provides for the illegal hiring procedures describedabove; on or aboutMay 5,1958, and at all times thereafter,pursuant to said closed-shop preferential hiring conditions of employment, so established, maintained, andenforced,the Respondent Union,by and through the Respondent agent, Haney,attempted to cause and caused Fenix to refuse employment to Roy Lumpkins,becausehe was not a member of Respondent Union and because Respondent Union refusedto clear him for employment by Fenix;(3) at all times material herein,pursuantto the aforesaid agreement and/or the illegal hiring practice above alleged, theRespondent Union has regularly collected from and is collecting from all of theemployees of Fenix, dues and initiation fees, nonmembership dues, assessments andwork permit fees,"the exact amounts of which said collections are unknown to the 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director"; and that by the acts and conduct alleged above the Respondentshave engaged in unfair labor practices "affecting commerce" as defined in Section8(b) (1) (A) and (2) and Section 2(6) and (7) of the Act.Pursuant to due notice, a hearing was held on February 25 and 26, 1959, at Ports-mouth, Ohio, before the duly designated Trial Examiner.The General Counsel,the Respondents, and Fenix were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses, to introduce pertinent evidence, toargue orally at the conclusion of the taking of the evidence, and to file briefs wasafforded all parties.Only the General Counsel's representative chose to argue orallybefore the Trial Examiner. Briefs were received from the General Counsel and theRespondents on or about April 3, 1959.They have been carefully considered by theTrial Examiner.On or about April 1, 1959,1 the Trial Examiner received a motion and request tocorrect the official transcript from counsel for the Respondents.The Trial Ex-aminer has given his request due consideration.The motion is hereby granted andthe transcript corrected accordingly.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE EMPLOYER'S BUSINESSOPERATIONSThe record shows that Fenix & Scisson,Inc., is anOklahoma corporation havingitsprincipal office and place of business at Tulsa, Oklahoma. It is engaged as acontractor in the building and construction industry, primarily the construction ofunderground storage facilities.The total amount of its projects during the year1958 was approximately $5,000,000, and was performedin nine States.The valueof the project involved herein, at South Shore, Kentucky,was in excessof $1,000,000.The Respondents conceded at the hearing herein stipulated that Fenixis engaged incommerce withinthe meaningof the Act.From all of the foregoing the TrialExaminerfinds that Fenix & Scisson, Inc.,the Employer herein, is engagedin commercewithin themeaningof the Act.II.THE RESPONDENT LABOR ORGANIZATION INVOLVEDInternational Hod Carriers, Building and Common Laborers' Union of America,AFL-CIO, Local No. 1445, is a labor organization within the meaning of Section2(5) of the Act, and Respondent John Haney is and was at all times material hereinitsagent within the purview of Section 8(b) of the Act.III.THE UNFAIR LABOR PRACTICESAs indicated above, Fenix is engaged in the construction business.From whatthe Trial Examiner gleans from the record, it specialized in the construction ofunderground storage facilities for inflammable and explosive materials.This isevidenced by the job that we are concerned with herein which was for the ColumbiaHydrocarbon Corporation for the purpose of storing liquid petroleum gas.Therecord shows that it had engaged in this sort of work for quite some time, and inthe course and conduct of its activities had constructed such facilities in at leastnine States.The situs of the job with which we are concerned herein was SouthShore, Kentucky, which is about 26 miles from Ashland, Kentucky?The record indicates that Fenix entered into its contract with Columbia Hydro-carbon Corporation to construct the above facilities sometime in the fall of 1957.In the latter part of December 1957, Sidney E. Scisson, president of the corporation,visited the jobsite.One of the purposes of his visit was to check the employmentsituation.Pursuant thereto he instructed George B. Bakke, who was placed incharge of the job, to arrange a meeting with Respondent John Haney, business agentfor the Respondent Union. Bakke did so and the parties met at Fenix's office atthe jobsite in the latter part of December 1957.What transpired at this meeting willbe discussed below.Before we get into the issues herein, the Trial Examiner desires to point outthat, as he sees it, the record herein is most confusing, and requires careful resolu-'The Trial Examiner was conducting a hearing In New Haven, Connecticut, when themotion arrived in Washington, D C2 The record shows that the job situs was at times referred to as Siloam, Kentucky INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445235lion of the credibility of the witnesses who testified at the hearing.This is alwaysa troublesome and thankless task.Even so, such issues must be resolved.This theTrial Examiner shall do in the light of the record considered as a whole and let thechips fall where they may.Present at the meeting referred to above were the following:Scisson,Bakke, andRespondent Haney.As indicated above, one of the purposes of the meeting wasto discuss the labor supply in the area.Fenix as well as others engaged in theconstruction industry made a practice of contacting unions representing employeesengaged in the industry whenever they moved into a new territory, primarily becausethey had learned from experience that it was a practical means of solving their laborproblems.At the meeting the parties discussed the work that was to be done by Fenix,wages, classifications of jobs, the type of workers needed to perform the differentjobs, and the hiring thereof.The upshot of the meeting was that Haney gaveScisson a copy of the "agreement between Heavy Highway and Road Building Con-tractors and/or Association and ..." the Respondent Union, and other labororganizations concerned with the construction industry.Scisson told Haney thatbefore signing the agreement he wanted to take it back to Tulsa, Oklahoma, andstudy it, which he did.Thereafter Scisson signed the agreement and sent it toBakke, superintendent in charge of the job at South Port,Kentucky,and instructedhim to deliver it to Haney.Pertinent excerpts from the "Agreement"in questionfollow below:PART 1.HEAVY CONSTRUCTIONARTICLE I.WHEREAS,the parties desire to stabilize employment,promote harmoniousrelationshipsand providea mediumwhereby the Employer and Union coop-erate each with the other,and for the purpose of eliminating jurisdictional workstoppages.NOW, THEREFORE, the Employers and the Unions, acting by their dulyauthorized agents, agree as follows:ARTICLE II.UNION SHOP(a)The Employer agrees to operate projects under a Union Shop subject,to the provisions of the Labor-Management Relations Act of 1947, as amended.In the event the present Labor-Management Relations Act of 1947 is repealedor amended so that a closed shop may be legal, the parties agree to meet forth-with for the purpose of negotiating with respect to the following provisions:The Employer agrees to hire only members of the Union sent from the Union,Office; the Employer shall call the Union Office 24 hours in advance for allemployees coming under the jurisdiction of the Union.When the Union doesnot furnish sufficient Union men when called for same, the Employer shallhave the right to use any other men available, provided that men so employedshall be replaced by members of the Union when such members are available.(b) Before construction is begun and during the progress of the work theEmployer agrees to notify the Business Representative of the Union,and saidBusiness Representative may recommend employees who are experienced andefficient in the operations of the machines to be used on the project.(c)When the Business Representative of the Union is unable to recommenda sufficient number of competent employees, the Employer shall have the rightto employ other available employees, provided those persons so employed shallcomply with the provisions of the Labor-Management Relations Act of 1947with regards to Union Membership.On or about April 9, 1958, the parties signed the following "Addendum" to the"Agreement."It is to be noted that ". . . all other conditions of the Heavy &Highway Agreement shall apply to this job."The record shows that at the December 1958 meeting, which has been discussedabove, Scisson and Respondent Haney agreed thatFenix"would hire laborerslocally throughMr. Haney's union.' 13Itwas also agreed that Fenix would bepermitted to bring certain key employees into the "area" and put them to work onthe project.As the Trial Examinersees it,they were old employees of Fenix andskilled in underground work.For the most part these particular employees were8Quotes from Bakke's credible testimony. 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom the"Joplin area." 4The status of these particular employees insofar as theRespondent Union is concerned will be discussed below.At the December meeting,which has been referred to above,Scisson orallyagreed with Respondent Haney to abide by the"Heavy" agreement and to hire alllocal employees through the Respondent Union'soffices in Ashland,Kentucky.Attention is called to the fact that this oral agreement was made before Scissonactually signed the "Agreement,"which he later did and mailed it to Bakke withinstructions to give it to Respondent Haney.Sometime in January 1959,Bakke met with Respondent Haney at the latter'soffice in Ashland,Kentucky.The purpose of the meeting was to discuss the hiringof laborers and the status of the employees that Fenix expected to bring into thearea.From what the Trial Examiner gleans from the record,the parties agreedthat:(1)All employees hired locally,must clear through the Respondent Union'sAshland,Kentucky,office and would be given a "referral"signed by RespondentJohn Haney;and (2)all employees brought into the area by Fenix would likewisebe required to "clear"through the Respondent Union,and in turn would be given a"referral"slip to their respective jobs.In other words, all employees of Fenixwere required to join or be members of the Respondent Union Local 1445, beforethey could go to work for Fenix.The "referral"slip is set forth below:Date ------------------------------To Fenix &Scisson--------------------------------------------------------------CONTRACTOR--------------------------------------------------------------LOCATION OF JOBINTRODUCING (Name of employee)i(SocialSecurityNumber)OCCUPATION ----------------------------BUSINESSREPRESENTATIVEHaney's Signature.The recordindicatesthatFenix started to hire through the Respondent Unionsometime in April 1958.Thereafter the work progressed little by little until peakemployment was reached sometime in the early part of August 1958.The under-ground work was completed in December 1958, and the entire job sometime inApril 1959.5As the TrialExaminer sees it, the Respondents contend that the "referral" slipsmentioned above were in fact"introduction"slips and that their purpose was merelyto introduce prospective employees to Fenix, who could either hire or reject themwhen they called at the jobsite;and that the actual hiring of employees was leftup to Fenix.On the other hand,Bakke testified in substance that all employees were "hired"through the Respondents,and that whenever an applicant for a job appeared atthe jobsite,he was referred to the Respondent Union'soffices in Ashland andadvised to contact Respondent Haney.He further testified that all employees onthe job from start to finish were either referred to Fenix by the Respondents or"cleared" through them, such as the "skilled"employees which Fenix brought to thejobsite.In other words,Bakke under the terms of the"Agreement"and/or theoral understanding between Haney and Scisson hired only those individuals who werereferred to thejob byRespondent Haney.The "system"so to speak, was by wayof the "referral"slips setforthabove,at least until the Lumpkins affair "got intothe hopper"as Bakke called it in his testimony.He had reference to sometime inAugust 1958 whenthereferralslipswere discontinued,butaccording to his credibletestimony the "referral"hiring practice continued until the job was completed.4As the Trial Examiner sees it,Bakke was referring to Joplin,Missouri,primarilybecause there are a number of zinc mines in that area6The hearing herein was held in Portsmouth, Ohio,onFebruary 25 and 26, 1959Asthe Trial Examiner interprets the record,the date of"April, 1959" as set forth in therecord must have referred to the date Fenix anticipated the completion of the job, andhe so finds INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445237From Bakke's credible testimony, and upon the record consideredas a whole, theTrial Examiner finds that under the agreementbetweenFenix and the Respondentsthat Bakke would call Haney in Ashland whenhe neededworkers and that Haneywould comply with his request and "refer" themto himat the jobsite.There is nosubstantial evidence in this record that Bakke or anybody else on behalf of Fenixever refused to accept any worker referredto thejob by the Respondents or hiredany employees at the jobsite without firstclearingthem throughthe Respondents'offices inAshland, Kentucky.How the system worked in actual practicefollowsbelow in the Trial Examiner's dispositionof the caseas to theCharging Partyherein, Roy Lumpkins.The record shows that Lumpkins, at all timesmaterial herein,lived in LechterCounty, Kentucky, about a half mile from thejobsite.Bakkealso lived nearby.Though he was not acquainted with Bakke he knew who he was andhis connectionwith the Fenix project.On the evening of May 3, 1958,he went over to see Bakkeand asked him for a job.He told him who he was and gavehim abrief historyof his past employment,and inparticularas regardshis 18 years as a "safety-man"in the coalmines.Bakke was very much interestedin his experienceand back-ground.Bakke told him to come over to the jobsite onMonday morning, May 5,and that they would discuss the matter further.Lumpkins reported to Bakke on Mondaymorning,May 5, 1958, and asked himif he was ready to put him to work. According to Lumpkins' credible testimony,Bakke replied ". . . Yes, you go on up to Mr. Haney and if he will give you a referralslip, I will give you a job, and be glad to put you to work with your experience."He then left the jobsite and drove over to Ashland, with his son, Bobby Lumpkins.Upon arrival at the Respondents' office, he first talked to Ann Chamberlain, Haney'ssecretary, of whommore anon.He told her who he was and showed her his duesbook and a transfer card from Local No. 83, Portsmouth, Ohio, where he was amember of the same International Union.At about this time Haney came out ofhis office.He told Haney who he was and that he had a job with Fenix and askedhim to accept his transfer card from Local No. 83.Haney refused to accept hiscard and told him he had 1,200 or 1,500men outof work, and " . ..I can'tacceptyour card under any circumstances." 6On May 7, 1958, Lumpkins went over to Bakke's home and told him that Haneyhad refused to accept his transfer card from Local 83, and to "refer" him to the"Fenix" job.Bakke told him he was "sorry" about it.After some further discussionLumpkins told Bakke he was going to take the matter up with the "InternationalUnion" and that if that didn't work out he would see a "lawyer "Lumpkins further testified that on May 13, 1958, he went back to see Haney.His son,Bobby Lumpkins, drove him over to Ashland and went with him to theRespondent Union's office, but stayed outside in a room adjacent to the office whilehe went on in to see Haney. There was an opening in the wall between the tworooms.According to Lumpkins, he talked to Haney andagainrequested that he accepthis transfer card and refer him to the job Bakke had promised him.Haney toldhim he would accept his transfer card but that "it wouldn't do him any good" be-cause ". . . he had about 900 men out of work." As the Trial Examiner interpretsthe record, both Haney and Lumpkins became a bit angry during the conversationThe upshot of the incident was that Lumpkins walked out of the office and toldHaney that he was going to "see a lawyer." 7Haney denied Lumpkins' testimony as regards the May 13 incidentintoto.According to Haney, he did not see Lumpkins on that date and the only conversa-tion he ever had with him was on May 5, 1958.Ann Chamberlain, Haney's secretary, also denied that Lumpkinswas inthe officeon May 13, 1958. Her testimony in this regard was corroborated by Julia Beam,who occupied a desk near hers in the same office.On the other hand, Lumpkins' son, Bobby, testified that he went up to the Re-spondents' office with his father on both May 5 and 13, 1958.He further testifiedthat while he did not hear any of the conversation between his father and Haney onMay 5, he did hear Haney tell his father that the local had 900 men out of work onMay 13, 1958.From the foregoing it is obvious that a serious question concerning credibilityconfronts the Trial Examiner.After long and careful consideration of the entirerecord, the Trial Examiner credits Lumpkins' testimony that he called on Haney athis office in Ashland, Kentucky, on May 13, 1958, and discredits that of Haney,Quotes from Lumpkins' credible testimony.7 Quotes from Lumpkins' credible testimony. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDChamberlain, and Beam in this regard.Several factors have entered into his findings,as to this issue.One of the principal factors was Haney's evasiveness while testify-ing at the hearing herein,and his testimony as regards his conversations with Bakkeabout Lumpkins In the course of his testimony,he testified that Bakke told him insubstance that he did not know Lumpkins and had never heard of him. Bakke,however, testified in substance that he told Haney that while ahe did not knowLumpkins personally,he did know who he was"like you know a neighbor down thestreet."As indicated above,Bakke impressed the Trial Examiner as a forthrightand honest witnessAnother factor that has carried considerable weight with theTrial Examiner is the fact that on or about this very day, May 13, 1958,Bakke re-quested Haney to send him men to work on the Fenix job. This is evidenced Eby thefact that four of the referral slips of individuals referred to the Fenix job are datedMay 13, 1958.8Of further significance is the fact that the reporting time set forth onthe slips was as follows: General Counsel's Exhibit No. 4-E, "Referral Slip" to CarlRay Griffith,"immediately";General Counsel'sExhibit No. 4-F,"Referral Slip" toEverett Vanhoose,"4.30 p.m.";General Counsel'sExhibitNo. 4-G, "Referral Slip"to Ray Brumfield, "12 o'clock midnight";and General Counsel's Exhibit No 4-H,"Referral Slip" to Paul Howard,"immediately."From the foregoing,theTrialExaminer is convinced and finds that at the very time Lumpkins was in Haney'soffice on May 13, 1958, Haney had received a request from Bakke to send workersout to the"Fenix"job.To the Trial Examiner at least, this factor helps to explainthe testimony of Haney, Chamberlain,and Beam in regard to the May 13 incident,and their denial of Lumpkins'testimony in this regardMoreover,itmust be bornein mind that at this time,May 13, 1958,Haney knew that Lumpkins wanted a"refer-ral slip" to the"Fenix"job.This is evidenced by Haney's admission that Lumpkinstold him that he had a job at "Fenix" in the course of their conversation on May 5,1958, and that he told Lumpkins that if ". . . he gave you a job, he has a perfectright to put you to work.He don't have to refer you to me. He does his hiringon the job." 9After the May 13 incident,Lumpkins wrote the International Union on May 16,1958, about the treatment he had received from Respondent Haney as regards hisrequest for a referral to the Fenix job.On or about May 26,Haney received thefollowing letter from A. P. Kistemaker,manager, Ohio regional office, Columbus,Ohio:COLUMBUS, OHIO,May 26, 1958.Mr. JOHN HANEY,Local Union #1445,221 16th Street,Ashland, Kentucky.DEAR SIR AND BROTHER' Please be advised that the General Office is in receiptof the attached communication, which is self explanatory.I am sure you are familiar with the Constitution in regard to the acceptanceof a members traveling card and also the implications that arise from refusal to,leave a man go to work if he has a job.Please handle this accordingly.With kind regards, I amFraternally yours,A. P. KISTEMAKER,Manager, Ohio Regional Office.On May 29, 1958, Lumpkins went back to the Respondents' office in Ashland,Kentucky.Haney was absent, but he did talk to Mrs. Chamberlain, his secretary.At this time he transferred into the Respondent Local and paid 2 months' dues.According to Lumpkins he told the bookkeeper, Ann Chamberlain, after he hadpaid his dues and transferred into the Respondent Local, that ". . . I want to leave,a message," then, "but 1 still got that job if he will give me the referral slip."She said, "There is no use, he won't give you a job."Mrs. Chamberlain denied that she made any such statement to Lumpkins.Hereagain the Trial Examiner is confronted with an issue involving the credibility ofthe witnesses who testified at the hearing herein.As indicated above, this is alwaysa distasteful and thankless task, but such questions must be decided one way orthe other.After careful consideration, the Trial Examiner is convinced and findsthatMrs. Chamberlain made the remark attributed to her by Lumpkins.A compel-ling factor in his determination in this regard is the fact that Lumpkins' complaint to,8See General Counsel's ExhibitsNos. 4-E, F, G, and H.9 From Haney's testimony on direct examination INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445239the InternationalUnion was by this time well-known to both Haney and Mrs.Chamberlain.This is evidenced by the credible testimony of Bakke who testifiedthat he had been contacted by both Haney and Kistemaker after Lumpkins' letterto the International Union dated May 19, 1958.Hence, it is reasonable to assumethat Lumpkins' criticism of his treatment by Respondent Haney was well-knownand understandingly resented by both Haney and others in the Respondent Local'soffices in Ashland, including Mrs. Chamberlain, while the remark in and of itselfconveys no animosity on the part of Mrs. Chamberlain towards Lumpkins personally,nevertheless, to the Trial Examiner, it was a natural observation on her part whenconsidered in the light of the whole record.On May 29, 1958, Lumpkins wrote another letter to the International Union andinformed it that he had transferred into the Respondent Local as previously re-quested by Kistemaker.On June 4, 1958, he received the following letter fromKistemaker:JUNE 4, 1958.Mr. Roy LUMPKINS,South Shore,Kentucky.DEAR SIR AND BROTHER: In reply to your letter of May 29, 1958, as a matterof explanation you state that you transferred as instructed, please be advisedthat that is one of the rights and privileges as a member of any of our localunions. I do not quite understand the statement that you make when you saythat the business manager, John Haney, refused to permit you to work. I havealways been under the impression that Local 1445 when work is available formembers of that Local union, that those members are sent out on jobs whenthey are requested by an employer. It also follows that on occasion employersstate to men applying for work that they will put them to work if they get apermit from a local union, however, without an order from an employer it isnot possible for a local union to send a man to a job as the employer may notrequire his services.Iwould check into this matter further with Business Representative Haneyand inquire as to whether the Contractor has requested you for work on thatparticular job.With kind regards, I amFraternally yours,A. P. KISTEMAKER,Manager, Ohio Regional Office.On July 8, 1958, Lumpkins filed his original charge with the Board in thismatter.Thereafter it was investigated by the Regional Office in Cincinnati, Ohio.In the interim Haney on various occasions contacted Bakke as regards the "Lumpkinsaffair."According to Bakke's credible testimony, he told Haney in one of theirconversations, ". . . that if Mr Lumpkins could get the Union to send him downIwould be happy to have him."An excerpt from his credible testimony in thisregard follows below:Q.Now, did you at any time receive a phone call from Mr. John Haney,one of the Respondents in this case, pertaining to Mr. Lumpkins?A. Yes, several.Q. Yes.Directing your attention particularly to the early part of May-Can you tellus when that first phone call was, the first call from Haney about Lumpkins9A About Mr. Lumpkins?Q. Yes.A. It was-All I can do-It was after Lumpkins asked me for a job, anditwas in that same period.They asked-I was asked had I given him a job.Q. You were asked by Mr. Haney?A By Mr. Haney.Q. Yes.A. Had I given him a job, and I said no-Q. Oh.A.-and he wanted to know what I told him, and I told him that what Ihad-that if Mr. Lumpkins could get the union to send him down, I wouldbe happy to have him.Q After you made your requests to the union for a man or men, is thatcorrect?A. No, that is an addition.The exact words that I said to Mr. Lumpkinwhere that if- 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.We are talking about your conversation with Haney now.A. That's what I told you.Q. I will ask you, sir, if you did not tell Mr. Haney that you did notknow anybody by the name of Lumpkins, and that you did not hire anybody bythe name of Lumpkins, remember saying that?A. I can't say whether I said, "I don't know anybody by the name of Mr.Lumpkins," I did say that I did not hire anybody by the name of Lumpkins.Q. You don't deny, then, that you could have made these statements, that youdidn't know Mr. Lumpkins?Mr. REYNOLDS: That's an argumenting question, Your Honor.TRIAL ExAMINER: Correct. Sustain the objection.Mr. SEGAL: All right, let me go on.On August 18, 1959, Lumpkins was hired by Fenix under the followingcircumstances.The record shows that on or about August 6, 1958, that Lumpkins filed his secondamended charge against the Respondents.Thereafter on or about August 15, 1958,Haney called Bakke on the telephone and told him that Lumpkins had filed chargeswith the Board and asked him if he could put him to work. Bakke told him that hecould.On Sunday night, August 17, 1958, Lumpkins' wife was at Bakke's homeas a "baby-sitter."While she was there, Mrs. Bakke told her to tell her husbandthat he was to report for work immediately. She relayed the message to Lumpkins.At the time he was working in Portsmouth, Ohio, and was unable to report to workimmediately.He went to Bakke and informed him that he could not report untilMonday morning, August 18, 1958. This was satisfactory to Bakke, and Lumpkinswent to work for Fenix on the above date.The record shows that at all times material herein the "Fenix" job was inspectedor "policed" once a week by either Haney or one of his assistants. In furtherenforcement of the Respondent Union's contractual arrangements with Fenix, oneof its members acted as "shop steward" at the jobsite, and presumably kept Re-spondent Haney fully informed as regards conditions at the jobsite.ConclusionsTo begin with, the Trial Examiner finds that the written agreement betweenFenix and the Respondent Union (pertinent excerpts from which have been set forthabove),was illegal on its facein that it providesinteraliathat Felix "was requiredto hire exclusively through the Respondent Local only employees who are membersthereof."In addition, the Trial Examiner finds that the oral arrangement and/orunderstanding between Fenix's president, Sidney E. Scisson, and Respondent Haney,entered into at their meeting in December 1957, to the effect that all employees hiredby Fenix at the Siloam, Kentucky, job for the Columbia Hydrocarbon Companywould be hired exclusively through the Respondent Union, was likewise violativeof the Act.The Trial Examiner's reasoningin this regard is predicated upon thefollowing.The record shows, and the Trial Examiner has found above, that all employeesat the Fenix job were required to be members of Respondent Local No. 1445.There is no evidence in the record that the Respondent Union and Fenix adheredto the proviso in Section 8(a) (3) of the Act, either in their written agreement or inthe oral understanding and/or arrangement between Respondent Haney and Presi-dent Scisson at their meeting in December 1957.How their "agreement" worked inactual practice is amply demonstrated by the treatment accorded the Charging Partyherein, Roy Lumpkins, which has been set forth in detail above.A most persuasive factor in the Trial Examiner's findings as regards the Lumpkinsaffair is the uncontradicted and undenied testimony of Bakke as regards the cir-cumstances under which Lumpkins was finally given a job by Fenix on August 18,1958.In the considered opinion of the Trial Examiner, the fact that Fenix hiredLumpkins on that date as a result of Respondent Haney's telephone call to Bakkea few days before, in which he requested that Lumpkins be placed on the payroll,amply demonstrates the Respondents' illegal hiring practices.The Trial Examiner further finds that atno time materialherein did the Respond-ents comply with the Board's holding in theMountain Pacificcase.10There is nosubstantial evidence in this record that the Respondents engaged in conduct under10Mountain Pacific Chapter of the Associated General Contractors, Inc., et at.,119NLRB 883, 893 INTERNATIONAL HOD CARRIERS, LOCAL NO. 1445241itswritten agreement and/or understanding with Fenix that meets the Board'srequirements as set forth in theMountain Pacificcase.There the Board said it-... would find an agreement to be nondiscriminatory on its face, only if theagreement explicitly provided that:(1) Selection of applicants for referral to jobs shall be on a nondiscriminatorybasis and shall not be based on, or in any way affected by, union membership,bylaws, rules, regulations, constitutional provisions, or any other aspect orobligation of union membership, policies, or requii ements.(2)The employer retains the right to reject any job applicant referred by theunion.(3) The parties to the agreement post in places where notices to employeesand applicants for employment are customarily posted all provisions relatingto the functioning of the hiring arrangement, including the safeguards that wedeem essential to the legality of an exclusive hiring agreement.The Trial Examiner is not unmindful of the fact that the written agreementbetween the Respondent Union and Fenix expired by its own terms July 1, 1958, andthat there is no substantial evidence that Fenix signed the 1958-60 agreement."Even so, the record clearly shows, and the Trial Examiner has so found above thatthe oral agreement and/or understanding between Fenix and Respondent Haney,acting for the Respondent Union, still prevailed at all times material herein.In passing, the Trial Examiner desires to point out that he is not unmindful ofthe position of Respondent Haney in his role of business agent for the RespondentLocal 1445. It is a matter of common and notorious knowledge that there are ahost of unemployed workers in the Tri-State area of Kentucky, West Virginia, andOhio, and that Ashland, Kentucky, is located in the geographical center thereof.This would explain his attitude towards Lumpkins when he asked to "travel-in"to Local 1445, from Local 83, on May 5, 1958, and to be immediately "referred"to the Fenix job.To the Trial Examiner at least, this fact explains, but does notexcuse nor condone, his testimony in this regard at the hearing herein.From all of the foregoing, the Trial Examiner finds that: (1) At all times materialherein, the Respondent Union and Fenix have maintained and enforced and aremaintaining and enforcing closed-shop preferential hiring conditions of employmentwhereby Fenix is caused to and does hire exclusively through the Respondent Union'shiring hall, only employees who are members of or are approved by the RespondentUnion for employment by Fenix; (2) at all times material herein, the RespondentUnion and Fenix have maintained and enforced and are maintaining and enforcinga collective-bargaining agreement covering the wages, hours, and other conditions ofthe employees of Fenix which provides for the illegal hiring procedures describedand found above; (3) on or about May 5, 1958, and at all times thereafter, pursuantto said closed-shop preferential hiring conditions of employment, so established,maintained, and enforced, the Respondent Union, by and through its agent Respond-ent John Haney, attempted to cause and caused Fenix to refuse employment to RoyLumpkins, because he was not a member of Respondent Union Local 1445 andbecause Respondent Union Local 1445 refused to clear him for employment byFenix; 12 and (4) by the acts and conduct described above, the Respondents haveengaged in unfair labor practices "affecting commerce" as defined in Section 8(b)(1)^(A) and (2) and Section 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYIn order to remedy the unfair labor practices found, the Trial Examiner shallrecommend that the Respondents cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.The General Counsel hasn See Respondents' Exhibit No. 1.12 See,supra,in re Roy Lumpkins' employment by Fenix on August 18, 1958, at therequest of Respondent John Haney.554461-60-vol. 126-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested application of theBrown-Olds 13remedy to expunge the effect of the'illegal closed-shop conditions of employment.By enforcing closed-shop conditionsof employment, the Respondents have inevitably coerced employees to pay the dues,fees, and assessments necessary to achieve and retain membership in the RespondentUnion or to receive a permit or clearance for them to work within the Union'sjurisdiction.In order to adequately remedy the unfair labor practices found, andto encourage compliance with the Act in the future, the Respondents should berequired to reimburse employees of the Company, that is Fenix, for any dues, fees,assessments, or other moneys that were unlawfully exacted from them as a condi-tion of obtaining or retaining employment with the Company.Accordingly, theTrial Examiner shall recommend that the Respondents refund to all employeesof the Company the initiation fees, assessments, dues, and other moneys paid bythem as the price of their employment. The liability of the Respondents for reim-bursement should include the period beginning 6 months prior to the filing andservice of the charges herein and shall extend to all such moneys thereafter collected.Roy Lumpkins, against whom the Respondents caused the Company, i.e., Fenix, todiscriminate, as found, should be made whole by the Respondents for his resultingpay losses suffered as a result of the discrimination against him, in accordance withthe formula in F.W. Woolworth Company,90 NLRB 289. It appears from therecord that prior to the hearing, the Respondent Union through its agent, RespondentJohn Haney, advised the Company, i.e., Fenix, that they had no further objectionsto its hiring Roy Lumpkins, which it did on or about August 18, 1958. It will beleft to the compliance stage of these proceedings to establish the dates when suchnotification and actual hiring of Lumpkins by the Company were effective.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Company, i.e., Fenix, is engaged in commerce within the meaning of theAct.2.The Respondent Union is a labor organization within the meaning of the Act,and at all times material herein, Respondent John Haney was its agent.3.By causing the Company to discriminate against Roy Lumpkins in violationof Section 8(a)(3) of the Act, thereby also restraining and coercing employees inthe exercise of their rights under Section 7 of the Act, the Respondents have engagedin unfair labor practices within the meaning of Section 8(b) (2) and 8(b) (1) (A) ofthe Act.4.By maintaining and enforcing an understanding or practice wherein member-ship in or clearance from the Respondents is required as a condition of employmentand by requiring employees or applicants for employment to pay dues or othermoneys to the Respondent in order to obtain and retain employment, the Respondenthas violated Section 8(b)(1)(A) and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]13UnitedAssociationof Journeymen it Apprentices of Plumbing it Pipe Fitting Industry(J. S. Brown-E. F Olds Plumbing it Heating Corporation),115 NLRB 594, 597-602Custom-Pak, Inc.andInternationalUnion,Allied IndustrialWorkers of America,AFL-CIO.Case No. 9-CA-1653. Janu-ary 20, 1960DECISION AND ORDEROn September 25, 1959, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist126 NLRB No. 33.